Citation Nr: 1607437	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-46 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for pulmonary disability.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In March 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue on appeal was last before the Board in April 2015 when it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In December 2014, the Veteran was provided with a VA DBQ examination for respiratory disorders.  The report of this examination notes the Veteran's current diagnoses of emphysema and chronic obstructive pulmonary disorder (COPD).  In discussing the Veteran's history of a respiratory condition, the examiner stated, "The veteran reports in 1967 experiencing multiple episodes of respiratory difficulty and later diagnosis with hay fever.  The veteran was treated accordingly."  The examination report does not address whether the Veteran experienced any respiratory symptomatology in the years following his separation from service.  Moreover, the examination report does not make reference to the Veteran's contentions in the record of having experienced shortness of breath ever since his active service.  Based upon this limited review of the evidence, the examiner opined that the Veteran's emphysema and COPD, "are less likely to have originated in service or is otherwise etiologically related to service."  In support of this opinion, the examiner stated, "[r]ecords do not indicate symptoms or a condition similar to his current respiratory condition since leaving service in 1967, there are no records to indicate respiratory symptoms consistent with his current diagnosis."  The Board found the examiner's failure to address the Veteran's self-reported symptomology resulted in an inadequate examination report.  As a result of this deficiency, the Board remanded the issue on appeal in April 2015 for another VA examination.

VA attempted to schedule the Veteran for the examination but the Veteran reportedly declined to appear for the examination because he intended to submit a DBQ (Disability Benefits Questionnaire) from his primary care physician instead.  To date, no such DBQ has been received, and the Veteran did not appear for an examination.  The Board notes that all of the pertinent evidence is of record and an addendum opinion based upon a review of the record should be sufficient for purposes of the medical questions presented in this case.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by the examiner who conducted the December 2014 VA respiratory examination.  The examiner should be informed that the Veteran is competent to report that he began experiencing breathing problems and was treated with inhalers while on active duty and that he continued to experience shortness of breath ever since discharge.  

Based on a review of the Veteran's pertinent history, including his in-service treatment reports (which document treatment for hay fever), the examination results, and the Veteran's contentions concerning his breathing problems both during and since his discharge from the service, the examiner should provide an opinion with respect to each pulmonary disorder present during the period of the claim, including emphysema and COPD, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service or is otherwise etiologically related to service.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide any required opinion, he or she should explain why.  If a requested opinion would require speculation, the examiner must provide the reasons why an opinion would require speculation. 

If the examiner who conducted the December 2014 VA examination is unavailable, arrange to have the above opinions provided by a suitably qualified health care professional.  

2.  Undertake any other indicated development.
 
3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




